Case: 17-60239      Document: 00514478090         Page: 1    Date Filed: 05/18/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 17-60239                            May 18, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
MARGARITO RAMIREZ-MEDRANO,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A205 211 795


Before BENAVIDES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       Margarito Ramirez-Medrano has petitioned for review of the decision of
the Board of Immigration Appeals (BIA) affirming the ruling of the
Immigration Judge (IJ) and dismissing his application for asylum, withholding
of removal, and protection under the Convention Against Torture (CAT).
Ramirez-Medrano contends that the BIA erred in dismissing his request for
withholding of removal. He contends that he was subjected to past persecution


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60239    Document: 00514478090     Page: 2   Date Filed: 05/18/2018


                                 No. 17-60239

on account of his membership in a particular social group and that he has a
well-founded fear of future persecution if he returns to Mexico.
      We consider only the BIA’s decision unless, as in this case, “the decision
of the [IJ] ‘has some impact on the BIA’s decision.’” Hernandez-De La Cruz v.
Lynch, 819 F.3d 784, 785 (5th Cir. 2016) (quoting Wang v. Holder, 569 F.3d
531, 536 (5th Cir. 2009)). Fact findings are reviewed for substantial evidence
and legal conclusions de novo. Hernandez-De La Cruz, 819 F.3d at 785-86.
Under the substantial evidence standard, the BIA’s determination will be
upheld “unless the evidence is so compelling that no reasonable factfinder
could fail to find otherwise.” Tesfamichael v. Gonzales, 469 F.3d 109, 113 (5th
Cir. 2006).
      Withholding of removal may be granted to an alien who shows that it is
more likely than not that his life or freedom would be threatened upon removal
by persecution on account of a protected ground, such as membership in a
particular social group. Roy v. Ashcroft, 389 F.3d 132, 138 (5th Cir. 2004).
Substantial evidence supports the BIA’s finding that the harm suffered was
not on account of a protected ground. See Tesfamichael, 469 F.3d at 113.
Ramirez-Medrano’s testimony shows that the difficulties he experienced were
related to a personal land dispute. See Valverde v. Lynch, 637 F. App’x 187,
188 (5th Cir. 2016); Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 348, 352-53 (5th
Cir. 2002).
      “[P]ersecution entails harm inflicted on the alien on account of a
statutorily enumerated ground by the government or forces that a government
is unable or unwilling to control.” Tesfamichael, 469 F.3d at 113. Ramirez-
Medrano has failed to show that the evidence compels reversal of the BIA’s
determination that he failed to establish that the Mexican government is
unable or unwilling to protect him. See id. Although Ramirez-Medrano’s



                                       2
    Case: 17-60239   Document: 00514478090    Page: 3   Date Filed: 05/18/2018


                               No. 17-60239

testimony was deemed credible, his speculative opinion that the government
would not protect him and that contacting the government would only make
matters worse was uncorroborated. See Shehu v. Gonzales, 443 F.3d 435, 438
(5th Cir. 2006). The petition for review is DENIED IN PART.
     Ramirez-Medrano has waived by failing to address in his petition for
review the BIA’s determination that he waived his asylum and CAT claims by
failing to brief them adequately. See Soadjede v. Ashcroft, 324 F.3d 830, 833
(5th Cir. 2003). The claims are unexhausted. See Claudio v. Holder, 601 F.3d
316, 319 (5th Cir. 2010); Omari v. Holder, 562 F.3d 314, 318-19, 322-25 (5th
Cir. 2009). Because we lack jurisdiction, see Omari, 562 F.3d at 319, the
petition for review is DISMISSED IN PART.




                                     3